Exhibit 10.2
CENTERPOINT ENERGY, INC. BENEFIT RESTORATION PLAN
(As Amended and Restated Effective July 1, 1991)
Third Amendment
          WHEREAS, CenterPoint Energy, Inc. (the “Company”), maintains the
CenterPoint Energy, Inc. Benefit Restoration Plan, effective as of July 1, 1991,
and as thereafter amended (the “Plan”), for the benefit of its eligible
employees; and
          WHEREAS, in response to the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), effective as of January 1, 2005,
the Company in operation separated all Plan benefits earned and vested as of
December 31, 2004, along with the earnings attributable thereto (“Grandfathered
Benefits”), from all Plan benefits earned or vested after December 31, 2004,
along with the earnings attributable thereto (“409A Benefits”); and
          WHEREAS, at all times on and after January 1, 2005, the Grandfathered
Benefits, along with all earnings attributable thereto, have been (and continue
to be) subject to the terms and provisions of the Plan as in effect on
October 3, 2004, and no material modifications, within the meaning of Code
Section 409A, have been made (in form or operation) to the Plan with respect to
such benefits; and
          WHEREAS, the Company desires to bifurcate the Plan such that (1) the
Grandfathered Benefits shall be maintained under and paid from the Plan, in the
form of a frozen plan that is intended to be a “grandfathered” plan exempt from
Code Section 409A, and (2) the 409A Benefits shall be maintained under and paid
from a separate plan that is intended to comply with the requirements of Code
Section 409A, known as the CenterPoint Energy Benefit Restoration Plan, as
established effective January 1, 2008; and
          WHEREAS, in connection with the foregoing, the Company desires to
rename the Plan;
          NOW, THEREFORE, the Company, having reserved the right under
Paragraph 8 thereof to amend the Plan, does hereby amend the Plan, effective as
of January 1, 2008, as follows:

 



--------------------------------------------------------------------------------



 



          1. The obligations for the accrued benefits under the Plan that are
409A Benefits are hereby transferred from the Plan into the CenterPoint Energy
Benefit Restoration Plan (“409A Plan”). On and after January 1, 2008, the 409A
Benefits shall be the sole obligation of, maintained under and paid from, the
409A Plan, in accordance with the terms and conditions of the 409A Plan. The
Plan shall have no further contractual, legal or other obligation with respect
to the 409A Benefits on and after January 1, 2008. Accordingly, no distribution
shall be due or made under the Plan with respect to the 409A Benefits under the
Plan after December 31, 2007, and no Participants or their beneficiaries shall
have any right to, or interest in, the Plan with respect to the 409A Benefits on
and after January 1, 2008.
          2. The allocation between the Grandfathered Benefits under this Plan
and the 409A Benefits in the 409A Plan shall be determined in accordance with
the provisions under Treasury Regulation Section 1.409A-6(a)(3)(i) (or successor
regulations) and any rulings or notices issued by the Internal Revenue Service
related thereto.
          3. The name of the Plan is hereby amended to be the “CenterPoint
Energy, Inc. 1991 Benefit Restoration Plan,” with all references in the Plan to
the “CenterPoint Energy, Inc. Benefit Restoration Plan” hereby amended
accordingly, and Paragraph 1 is hereby amended to read as follows:
     “1. Name. The name of this Plan is the ‘CenterPoint Energy, Inc. 1991
Benefit Restoration Plan’ (the ‘Plan’), as amended and restated effective
July 1, 1991, as set forth herein, as amended and as the same may hereafter be
amended from time to time. As of January 1, 2008, the Plan is frozen and (i) no
new participants shall be permitted, and (ii) no benefits shall be earned or
vested (other than earnings on benefits that were earned and vested as of
December 31, 2004) under the Plan after December 31, 2007; unvested benefit
accruals as of December 31, 2004 (along with earnings attributable thereto) were
spun-off from the Plan, effective as of January 1, 2008, into, and shall be
provided under, the CenterPoint Energy Benefit Restoration Plan (and the Plan
shall have no contractual, legal or other obligation with respect to such
spun-off benefits on and after January 1, 2008).”
[Signature Page to Follow]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents
to be executed by its duly authorized officer in a number of copies, all of
which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 22nd day of December 2008, but
effective as of January 1, 2008.

            CENTERPOINT ENERGY, INC.
    By  /s/ David M. McClanahan       David M. McClanahan      President and
Chief Executive Officer   

            ATTEST:
      /s/ Richard Dauphin       Richard Dauphin      Assistant Corporate
Secretary     

3